Citation Nr: 1120483	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  08-31 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to total disability individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Donna D. Ebaugh
INTRODUCTION

The Veteran served on active duty from November 1967 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the RO in Atlanta, Georgia. 

In January 2011, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is of record. 

The issues of entitlement to an initial rating in excess of 50 percent for PTSD on an extra-schedular basis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has resulted in difficulties in establishing and maintaining effective work and social relationships without deficiencies in the areas of family relations, school, thinking or judgment.

CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1- 4.14, 4.130, Diagnostic Code 9411 (2010).



(CONTINUED NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service- connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Regarding PTSD, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection for PTSD.  The Federal Circuit and the U.S. Court of Appeals for Veterans Claims have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Therefore, no further notice is needed under VCAA regarding the claim for a higher initial rating.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

First, the RO obtained VA outpatient treatment reports, Vet Center records, Social Security Administration records, and associated private psychiatric opinions.  The Veteran has also submitted personal statements and evidence in pursuit of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, the Veteran was afforded VA examinations in February 2006 and June 2008.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the 2008 VA examination.  Indeed, the Veteran testified that there had been no change in the severity of his PTSD since his 2008 examination.  Hearing Transcript (T.) at 5.  He stated his symptoms had been the same over the past several years.  T. at 6.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  Importantly, there is no indication that the Veteran's past medical history or any relevant fact was misstated in either of the examinations.

The Board acknowledges that the June 2008 VA examiner did not review the Veteran's c-file.  Nevertheless, the fact that the claims file was unavailable to the examiner is not a fatal flaw.  The Court has held probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008);  see also Gardin v. Shinseki, 613 F.3d 1374 (2010) (noting that neither statute nor regulation requires that a physician review a veteran's medical service record before his or her opinion may qualify as competent medical evidence).  Here, the discussion of the Veteran's symptoms, medical history, and current psychiatric findings mirrors those found in private psychiatric examination reports (discussed below) the claims file and support the conclusions made in the report.  Moreover, the Board is holding in abeyance the issue of an initial rating for PTSD in excess of 50 percent on an extra-schedular basis until after review of TDIU extra-schedular evaluation report, which is also discussed in the Remand section. 

Additionally, in January 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the January 2011 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the current level of severity of his PTSD disability (T. at p. 5) and whether there were any outstanding psychiatric treatment records.  Id.  He was specifically asked whether he was currently receiving psychiatric treatment.  A negative response was provided.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims for a higher initial rating for PTSD.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

At the outset, the Board notes that the Veteran is appealing the initial disability rating assigned for his PTSD. As such, the claims require consideration of the entire time period involved and contemplation of staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran contends that his PTSD is of such severity so as to warrant a disability rating in excess of 30 percent.  A 30 percent rating is indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The next higher rating of 50 percent also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the Mauerhan case, the court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD." See Mauerhan, 16 Vet. App. at 443. Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.

After a thorough review of all of the evidence of record, the Board finds that the Veteran's symptoms more nearly approximate the rating criteria for the 50 percent evaluation, but no higher.  In this regard, the Board finds it significant that the Veteran has demonstrated disturbances of motivation and mood and difficulty in establishing and maintaining effective work relationships affecting his ability to function independently, appropriately and effectively.  Specifically, he reported that quit his job in 2005 because he became irritable easily and could not get along with his coworkers.  Other factors in support of an initial rating of 50 percent include flattened affect, difficulty in concentration, audio hallucinations and homicidal ideations.  The June 2008 VA examiner ultimately described the Veteran's psychiatric symptoms as being in the moderate to severe range.

Regarding flattened affect, the February 2006 VA examiner noted that the Veteran's affect was generally solemn with a few appropriate smiles being displayed.  The June 2008 VA examiner noted that his affect was constricted.   

Regarding difficulty in concentration, the February 2006 VA examiner noted that the Veteran was unable to count backwards from 100 by sevens or threes and that he claimed that he could not do the task (serial sevens) and stopped a similar task (serial threes) after making two mistakes.  The examiner noted, however, that he was able to count backwards from 100 by ones producing no errors over 13 responses.  Additionally, his immediate, recent, and remote memory skills were grossly intact.  He recalled all of the items of the three-word list after a brief interval.  In general, the examiner found that he displayed moderate concentration skills during the February 2006 exam.  The examiner indicated that no gross impairment in his cognitive functioning or in his communication skills was evidenced.  The examiner noted that conversely, the impression of low average intelligence was created.  

Despite the Veteran's difficulty in concentration in February 2006, the June 2008 VA examiner noted that the Veteran was alert and oriented, that his thought content and processes were within normal limits, his speech was coherent and relevant.  

Regarding disturbances of motivation and mood, at the February 2006 VA examination, the Veteran reported panic attacks 3 to 4 times per week and that he is irritable and short tempered.  He also reported in February 2006 that he had difficulty falling and staying asleep and that his energy level was poor sometimes.  Additionally, the June 2008 VA examiner found that the Veteran tends to isolate himself frequently.  The June 2008 VA examiner also noted that he was hyperalert with increased startle response every now and then.  His mood was nervous frequently with depressed feeling every now and then.  The June 2008 VA examiner noted that the Veteran reported that his nervousness and depression, with irritability and short temper and feelings of isolation affect him socially.  He also demonstrated difficulty concentrating, difficulty falling asleep and then waking with feelings of anger and guilt and complained of a short temper, in June 2008.  

Regarding difficulty in establishing and maintaining occupational relationships, the Veteran reported to the February 2006 VA examiner that he did not have many friends but does get along with others okay.  He reported that he had gotten into fights but nothing drastic and that the last time had been about 10 years prior to the examination.  He further reported that he had difficulty trusting people and that crowds made him feel claustrophobic.  The June 2008 VA examination noted that the Veteran reported feelings of isolation, as well as having few friends and difficulty trusting people.  As noted above, the Veteran reported to the June 2008 VA examiner that he quit his job because he did not get along with his employer.  However, he testified at his hearing before the Board that he has one friend and gets along with his family members, including his wife of 37 years.  He also described having a very positive relationship with his daughter and her family.  Thus, the evidence indicates that he is able to maintain some social relationships, but that he also experiences some difficulty in establishing and maintaining social and occupational relationships.

Further, although the June 2008 VA examiner noted that the Veteran denied any hallucinations, and that no suicidal or homicidal ideations were elicited, the February 2006 VA examination report noted that the Veteran reported audio hallucinations and homicidal ideations. 

Notably, neither the February 2006 or June 2008 VA examination reports nor the private psychiatric reports noted any of the following criteria in support of a 50 percent rating: circumstantial, circumlocutory, stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; or impaired abstract thinking.  

Regarding therapy and medication, Vet Center records indicate that the Veteran was counseled numerous times regarding his PTSD symptoms and underwent group therapy.  The February 2006 VA examiner noted that the Veteran was not seeing a psychiatrist or therapist at that time but that he intended to attend group therapy in the future.  The Veteran also reported that he had previously tried psychiatric medication but did not like it so he stopped taking the medication.  The June 2008 VA examination report confirmed that the Veteran was not undergoing any therapy or prescription treatment.  Additionally, the Veteran testified that he had not undergone regular psychiatric treatment in over two years nor did he take psychiatric medications.   

Next, the Board has also considered the Veteran's private psychiatric evaluations.  A May 2005 private psychiatric report indicated that the Veteran experienced increasing depressive episodes, severe anxiety, occasionally violent explosive type temper, feelings of survivor guilt and occasional homicidal ideations which frightened him.  The Veteran also reported to the private psychiatrist an increase of family conflicts and that he felt more isolated.  He reported that he often felt claustrophobic and had frequent flashbacks of combat experiences.  At that time, he reported frequent panic attacks and replaying fire fights.  The private psychiatrist noted that he was hypervigilant and experienced sleep disturbances.  Additionally, he reported that he slept with regular clothes on so that he could be "ready."  The examiner assigned a GAF of 40. 

In April 2006, the Veteran underwent another private psychological examination.  At that time, the private psychologist noted that the Veteran did not appear to be malingering, exaggerating or in ways dissimulating.  The psychologist noted that the Veteran avoided treatment and rejected medication, which the psychologist opined were related to the Veteran's overarching style of avoiding dealing with others about his personal experience and his maladaptive efforts to assert control.  The psychologist further opined that the Veteran's degree of anxiety was so severe that he was not able to reliably attend to the demands and details of any job that he was able to perform.  He was consumed by his anxiety.  The psychologist did not assign a GAF score.  

In July 2006, the Veteran's underwent a private disability examination.  The physician opined that the Veteran did not appear overly depressed although the physician noted that the Veteran would benefit from psychiatric evaluation as well as counseling sessions to deal with the non-service related stressors including the death of his loved ones as well as flash backs that he was having from the war.  The physician also felt that it would be helpful for the Veteran to join a support group.  No GAF score was assigned.                                                                                                                                                            

After a careful review of the foregoing, given the evidence of difficulty with his serial sevens, flattened affect, panic attacks three to four times per week, disturbances of motivation and mood, and a difficulty in maintaining work relationships, and the June 2008 VA examiner's assessment that the Veteran's psychiatric symptoms were in the moderate to severe range, the Board finds that his symptoms are consistent with a 50 percent rating under the rating criteria for PTSD.

In reaching its decision, the Board has also considered the Veteran's Global Assessment of Functioning (GAF) scores.  The Veteran was assigned various GAF scores ranging from 40-60 at different times during the appeal period.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score from 51 to 60 indicates represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 41-50 is assigned where there are, "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.   Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Id.   

GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a)(2010). GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  The Board notes that in this case the Veteran's GAF scores from the February 2006 and June 2008 VA examinations were 50 and 60, respectively.  These scores fall in the moderate range, which corresponds to the Veteran's symptoms falling in the criteria for a 50 percent rating according to Diagnostic Code 9411. The Board has also considered the low GAF score from the May 2005 private psychologist in the context of the entire record and finds that the totality of the evidence compels a finding that a 50 percent, and no higher, is warranted for the entire period.  

Thus, in addition to the specific symptomatology discussed above, the Board finds that the reported GAF scores do not support a 70 percent rating, although they do support the assignment of a 50 percent rating.

As stated above, in order to be entitled to the next-higher 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.   38 C.F.R. 
§ 4.130.

Here, however, the Board finds that the Veteran's symptoms do not more nearly approximate the criteria for the next-higher 70 percent evaluation.  The evidence does not demonstrate any of the criteria listed in the 70 percent rating.  

First, the evidence does not indicate that the Veteran demonstrated intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  In fact, the evidence does not indicate that he neglected his personal appearance and hygiene at all.  Specifically, both the February 2006 and the June 2008 VA examiner noted that he is able to do activities of daily living. Private psychiatric evaluations did not indicate otherwise.  The undersigned also observed him to be well kempt.

Nor does the evidence demonstrate that the Veteran engaged in obsessional rituals that interfered with daily living.  Again, the February 2006 and June 2008 VA examiners noted that he was able to perform activities of daily living and private psychiatric evaluations did not indicate otherwise.  

Next, a review of the evidence of record further demonstrates that the Veteran is not unable to establish and maintain effective relationships due to PTSD.  While it is acknowledged that the Veteran has some difficulty in maintaining and establishing occupational and social relationships, as discussed above, the evidence does not show that he is unable to do so.  The Board acknowledges that the June 2008 VA examination report reflected that the Veteran is unemployable due to his PTSD and such is discussed in the Remand section below; however, his is not unable to maintain social relationships.  Significantly, the Veteran expressly reported at the hearing before the Board that he had one friend, gets along well with his family members, and has been married for 37 years.  He also described his relationship with his daughter and her family in positive terms.  He said that he visited with them often and that he enjoyed interacting with his young grandsons.  His ability to maintain friendships, albeit with a few individuals, demonstrates that he is not unable to establish and maintain social relationships.  

Further, although the May 2005 private psychiatric evaluation revealed frequent panic attacks, the psychiatrist did not note that the panic attacks were near continuous.  Additionally, the Board acknowledges that the May 2005 psychiatrist indicated that the Veteran had occasional violent explosive type temper but the report did not describe periods of unprovoked irritability or periods of violence.  

Overall, however, due to the absence of more serious symptomatology and notwithstanding his complaints of auditory hallucinations and homicidal ideation, the Board finds that the Veteran's current symptoms do not demonstrate a disability picture more nearly approximating the next-higher 70 percent evaluation under Diagnostic Code 9411.  

In consideration of the above, the Board finds that Veteran's symptoms more nearly approximate the rating criteria for a 50 percent rating, but no higher, for PTSD. As such, his appeal is granted to this extent.  The Board has further considered his symptoms throughout the appeal and finds that the assignment of different ratings for different periods of time is not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In considering whether the Veteran is entitled to a higher disability rating, the Board has also carefully considered his statements asserting that his disability is more severe than currently characterized.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Board acknowledges his belief that his symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity.  Therefore, the Board finds the medical findings, which directly address the criteria under which the service-connected disability is evaluated, to be more probative than the Veteran's assessment of the severity of his PTSD.

The Board has additionally considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for psychiatric disorders shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his PTSD.  Further, the Board acknowledges that the 2008 VA examiner determined that the Veteran's PTSD precluded him from working.  Such was duly considered in the decision to assign the Veteran a 50 percent rating.  However, as discussed above, his overall symptomatology does not support a rating higher than 50 percent.  The effect of the Veteran's PTSD on his employability is discussed directly below in the Board's decision to remand his claim for a total disability evaluation based on individual unemployability.

In short, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.


ORDER

An initial disability rating of 50 percent for PTSD is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

Regarding the issue of entitlement to a total disability evaluation based on individual unemployability, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.   

In the present case, the Veteran is only service-connected for PTSD (which the Board has ordered as 50 percent disabling).  His combined disability rating is 50 percent.  Therefore, he does not meet the threshold minimum percentage criteria in 38 C.F.R. § 4.16(a) (2010) for consideration of TDIU.  

If a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the Board will consider an extra-schedular rating where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The record includes a June 2008 VA examination report that, in pertinent part, indicates that the Veteran is unemployable due to his service-connected PTSD.  This suggests that the Veteran's service-connected PTSD may result in total occupational impairment.  

However, the Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

That is, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C & P) Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, most recently, the Court held that although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating once the Director of C & P determines that an extra-schedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extra-schedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extra-schedular rating aspect of this claim").

In the present case, the Director of Compensation and Pension has not yet made this initial determination.  Although it will result in additional delay in adjudicating the appeal, a remand is required for the Director of Compensation and Pension to determine if an extra-schedular rating is warranted for TDIU under 38 C.F.R. § 4.16(b).



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should submit the issue of entitlement to a TDIU to the Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b) only.  

An extra-schedular evaluation under 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  See VAOPGCPREC 6-96.  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16(b).  

2.  Thereafter, if the benefit sought on appeal is not granted in full, the RO must furnish a supplemental statement of the case, and the Veteran should be provided an opportunity to respond in accordance with applicable statutes and regulations.  The case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


